Citation Nr: 9905864	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-02 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from March 1943 to February 1946.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss.  The veteran has 
perfected an appeal of that decision.

This case was previously before the Board in December 1997, 
at which time it was remanded for additional development.  
The development has been completed to the extent possible, 
and the case returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an informed decision 
on the veteran's appeal has been obtained by the RO. 

2.  The evidence shows that the puretone threshold in the 
right ear is 94 decibels, with speech discrimination ability 
of 88 percent, and that the puretone threshold in the left 
ear is 96 decibels, with speech discrimination ability of 
92 percent.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.85, 4.87, 
Diagnostic Code 6101 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of the statutes 
and judicial construction and that VA has a duty, therefore, 
to assist him in the development of the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a); see also Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The relevant 
evidence pertaining to the issue consists of the report of an 
April 1994 private audiometric examination, the reports of VA 
examinations in June 1994, May and November 1996, and July 
1998, an August 1998 medical opinion, and the veteran's 
statements and testimony.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
the veteran's claim and that VA has fulfilled its obligation 
to assist him in the development of the facts of his case.

I.  Factual Background

The veteran's service medical records show that on separation 
from service in February 1946 he had a 67 percent hearing 
loss in the left ear and a 72.5 percent hearing loss in the 
right ear as the result of recurrent otitis media with 
bilateral perforated ear drums.  Service connection was 
granted in May 1946 for perforation of the bilateral ear 
drums with bilateral, moderate, mixed loss of hearing.  A 
noncompensable disability rating was assigned.  

In a July 1947 rating decision, the disability rating for 
bilateral hearing loss was increased from zero to 40 percent 
based on the results of a May 1947 VA examination, which 
indicated that the veteran had a total loss of hearing in his 
left ear and a 51 percent loss in the right ear.  The 
40 percent rating remained in effect until July 1964, at 
which time the rating was reduced to zero percent based on 
the results of a July 1964 examination.  The July 1964 
audiometric examination, which apparently included repetitive 
testing, revealed average puretone thresholds in the right 
ear that ranged from 15 to 47 decibels, and average puretone 
thresholds in the left ear that ranged from 20 to 
105 decibels (the American Standards Association measurement 
units for hearing acuity in effect through October 31, 1967, 
have been converted to International Standards Organization 
units for comparative purposes).  The noncompensable 
disability rating was based on the threshold levels that the 
examiner found to be the most reliable.

The veteran was provided VA audiometric examinations in 
October 1964, December 1977, February 1980, and March 1983, 
which did not show that his hearing loss warranted a 
compensable disability rating.  The noncompensable rating 
remained in effect until November 1991, at which time the 
rating was increased from zero to 10 percent.  The increase 
was based on March and October 1991 audiometric examinations, 
both of which reflected an average puretone threshold of 
54 decibels in the right ear and 44 decibels in the left ear 
at the relevant Hertz levels.  In March 1991 the veteran's 
speech discrimination ability was 80 and 88 percent in the 
right and left ears, respectively, and 76 percent in both 
ears in October 1991.

In April 1994 the veteran again claimed entitlement to an 
increased rating for bilateral hearing loss, and in support 
of his claim he submitted a private medical report showing 
that the average puretone thresholds for the relevant Hertz 
levels in the right and left ears were 71 and 73 decibels, 
respectively, and that the speech discrimination scores in 
the right and left ears were 56 and 44 percent, respectively.  
The report of the private examination also indicates that the 
veteran had progressive hearing loss since his separation 
from service, and that he relied on bilateral hearing aids.  
The report does not show what testing was used in determining 
his speech discrimination ability.

The report of a June 1994 VA audiometric examination shows 
that the puretone thresholds in the right and left ears were 
50 and 45 decibels, respectively, and that the speech 
discrimination score was 92 percent in both ears.  

In his April 1995 notice of disagreement and his October 1995 
substantive appeal the veteran stated that he had a 
progressive hearing loss, as shown in the report from his 
private physician, and claimed that the disability rating for 
his hearing loss should, therefore, be increased.  He denied 
that his hearing loss had improved, as shown by the results 
of the June 1994 VA examination.

The veteran was provided a VA audiometric examination in May 
1996, but the audiologist stated that the results of the 
examination were inconsistent and could not be used for 
rating purposes.  The report of a November 1996 ear, nose, 
and throat examination shows that the veteran was well known 
to the clinic with a hearing loss that fluctuated widely over 
the past several years and Eustachian tube dysfunction, which 
the examiner characterized as severe bilateral sensorineural 
hearing loss.  As a result of the examination the examiner 
provided a diagnosis of Eustachian tube dysfunction with 
fluctuating sensorineural hearing loss of unclear etiology.

Audiometric testing by VA in December 1996 revealed average 
puretone thresholds of 90 decibels in the right ear and 
91 decibels in the left ear, and speech discrimination 
ability of 92 and 88 percent in the right and left ears, 
respectively.  In a January 1997 statement the veteran stated 
that the examination in December 1996 showed that his hearing 
loss was more severe than what was reflected in his current 
disability rating.

During an August 1997 hearing the veteran testified that he 
had difficulty hearing people in large crowds, that he often 
had to ask people to repeat themselves, and that he had 
difficulty understanding conversation unless he could look at 
the speaker's face.  He stated that he had difficulty 
distinguishing words that sounded alike, that he had to turn 
up the volume on his television, and that his ability to hear 
varied depending on the weather, in that it was affected by 
atmospheric pressure and humidity.  He also stated that he 
had retired from employment when he was age 62, and that his 
hearing loss was not much of a problem at that time.  He 
further stated that his hearing acuity was about the same as 
it had been three years previously, but that at times it 
became worse.

In the Board's December 1997 remand the RO was asked to 
provide the veteran additional ear, nose, and throat and 
audiometric examinations, and the examining physician was 
asked to provide an explanation, based on a review of the 
relevant medical records, for the variance in the audiometric 
test results.  The report of a July 1998 VA audiometric 
examination shows that the average puretone threshold at the 
appropriate Hertz levels in the right ear was 94 decibels, 
and that the average puretone threshold in the left ear was 
96 decibels.  Speech discrimination ability was 88 percent in 
the right ear and 92 percent in the left ear, based on the 
Maryland CNC Test.

In August 1998 the examining physician provided the 
assessment, based on a review of the audiometric test 
results, that the veteran had a mixed hearing loss and that 
the conductive hearing loss, which was likely due to 
Eustachian tube dysfunction, was progressive.  The physician 
noted that the evaluation of the veteran's hearing through 
bone conduction, which was a measurement of sensorineural 
hearing loss, had been relatively stable.

II.  Law and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in the VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Evaluations of bilateral defective hearing range from 
noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level 
measured by puretone audiometry tests in the frequencies of 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the schedule establishes 11 
auditory hearing acuity levels designated from level I for 
essentially normal hearing acuity through level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 
6100 to 6110.  Disability ratings for hearing loss are 
derived from a mechanical application of the rating schedule 
to the numeric designations resulting from audiometric 
testing.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).

The determination of whether an increased rating is warranted 
is to be based on review of the entire evidence of record and 
the application of all pertinent regulations.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is 
assembled, the Secretary is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

III.  Analysis

The Board has reviewed the evidence of record and finds that 
the criteria for entitlement to a disability rating in excess 
of 10 percent have not been met.  Based on the most recent 
audiometric testing in July 1998, a 10 percent rating is 
assigned for bilateral defective hearing where the puretone 
threshold average in one ear is 94 decibels, with speech 
recognition ability of 88 percent correct, (level IV), and, 
in the other ear, the puretone threshold average is 
96 decibels, with speech recognition ability of 92 percent 
correct, (level III).  38 C.F.R. § 4.87, Tables I and II, 
Diagnostic Code 6101.

Audiometric testing in November 1996 resulted in an average 
puretone threshold in the right ear of 90 decibels, with 
speech discrimination ability of 92 percent (Level III), and 
an average puretone threshold in the left ear of 91 decibels, 
with a speech discrimination score of 88 percent (Level IV).  
These test results are consistent with the 10 percent rating.  
Audiometric testing in June 1994 revealed puretone thresholds 
(50 and 45 decibels) and speech discrimination scores 
(92 percent bilaterally) that are indicative of a 
noncompensable rating.

The report of the private hearing evaluation in April 1994 
indicates that the average puretone threshold in the right 
ear was 71 decibels and that speech discrimination ability 
was 56 percent (Level VIII), and that the average puretone 
threshold in the left ear was 73 decibels, with speech 
discrimination ability of 44 percent (Level IX).  These test 
results are supportive of a 50 percent disability rating.  
38 C.F.R. § 4.87, Table II.  The basis for the higher levels 
in both ears is, however, the significantly lower speech 
discrimination scores in comparison to the controlled VA 
audiometric examinations.  In accordance with 38 C.F.R. 
§ 3.385, speech discrimination scores are based on the 
results of the Maryland CNC Test.  Although the report of the 
July 1998 VA audiometric examination shows that the speech 
discrimination scores were based on the Maryland CNC test, 
the report of the April 1994 private evaluation does not show 
on what basis the speech discrimination scores were 
determined.  

While the private audiometric results of April 1994 would 
have suggested a disability rating of 50 percent (Diagnostic 
Code 6105), VA has examined the veteran on four separate 
occasions between May 1996 and July 1998.  None of the 
results obtained on these four audiometric examinations would 
suggest ratings in excess of the assigned 10 percent.  VA has 
been unable to replicate the results of the private 
audiometric studies of 1994, despite repeated attempts to do 
so.  This appeal has been pending since 1995 and has been the 
object of two separate remand orders for further development 
of the evidence.  The nature and extent of the veteran's 
aural disability is now reasonably clear.  The veteran has a 
Eustachian tube dysfunction which is progressive and 
productive of mixed hearing loss.  It also is clear that 
audiometric testing results have been relatively stable for 
more than two years.  As mentioned above, these results would 
not support a disability rating in excess of 10 percent.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected bilateral hearing loss has resulted in frequent, or 
indeed any, hospitalizations.  In addition, the evidence does 
not show that the hearing loss has caused marked interference 
with employment, in that the veteran has retired from 
employment.  In short, there has been no showing that the 
application of the regular schedular criteria is impractical.  
The Board finds, therefore, that remand of the case to the RO 
for referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of an extra-schedular rating is not appropriate.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996).


ORDER

The claim of entitlement to a disability rating in excess of 
10 percent for bilateral hearing loss is denied.




		
	RICHARD B. STANDEFER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 8 -


